The appellant was convicted in the District Court of Navarro County for the offense of theft and his punishment assessed at two years in the penitentiary.
A recital of the testimony is not deemed necessary, but it is sufficient to say that the facts are entirely sufficient to support the verdict.
There are but two bills of exception in the record. One complains at the action of the trial court in refusing to grant appellant a continuance on account of the absence of his counsel.
The motion for continuance was on account of the absence of the firm of Puckett, Fagan  Lee, who according to the court's qualification of the bill, through their associate, Mr. Lee, had already withdrawn from the case. Under this state of the record, it is manifest that no error was committed by the trial court in overruling the application for a continuance or postponement of the trial.
The other bill of exceptions in the record complains in a little different form at the court's action in overruling this application, and from what has already been said, it follows that in our opinion no error is shown by the court's action with reference thereto.
The indictment being in proper form and no error being manifested by the record, it is our opinion that the judgment should be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.